Case: 19-30088   Doc# 9192   Filed: 10/05/20   Entered: 10/05/20 15:22:41   Page 1 of
                                         16
Case: 19-30088   Doc# 9192   Filed: 10/05/20   Entered: 10/05/20 15:22:41   Page 2 of
                                         16
Case: 19-30088   Doc# 9192   Filed: 10/05/20   Entered: 10/05/20 15:22:41   Page 3 of
                                         16
Case: 19-30088   Doc# 9192   Filed: 10/05/20   Entered: 10/05/20 15:22:41   Page 4 of
                                         16
Case: 19-30088   Doc# 9192   Filed: 10/05/20   Entered: 10/05/20 15:22:41   Page 5 of
                                         16
Case: 19-30088   Doc# 9192   Filed: 10/05/20   Entered: 10/05/20 15:22:41   Page 6 of
                                         16
Case: 19-30088   Doc# 9192   Filed: 10/05/20   Entered: 10/05/20 15:22:41   Page 7 of
                                         16
Case: 19-30088   Doc# 9192   Filed: 10/05/20   Entered: 10/05/20 15:22:41   Page 8 of
                                         16
Case: 19-30088   Doc# 9192   Filed: 10/05/20   Entered: 10/05/20 15:22:41   Page 9 of
                                         16
Case: 19-30088   Doc# 9192   Filed: 10/05/20   Entered: 10/05/20 15:22:41   Page 10
                                       of 16
Case: 19-30088   Doc# 9192   Filed: 10/05/20   Entered: 10/05/20 15:22:41   Page 11
                                       of 16
Case: 19-30088   Doc# 9192   Filed: 10/05/20   Entered: 10/05/20 15:22:41   Page 12
                                       of 16
Case: 19-30088   Doc# 9192   Filed: 10/05/20   Entered: 10/05/20 15:22:41   Page 13
                                       of 16
Case: 19-30088   Doc# 9192   Filed: 10/05/20   Entered: 10/05/20 15:22:41   Page 14
                                       of 16
Case: 19-30088   Doc# 9192   Filed: 10/05/20   Entered: 10/05/20 15:22:41   Page 15
                                       of 16
Case: 19-30088   Doc# 9192   Filed: 10/05/20   Entered: 10/05/20 15:22:41   Page 16
                                       of 16
